DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Response to Remarks
The amendments received on 10/18/2021 have been entered in accordance with RCE filed on 11/01/2021, and an action on the merits follows.
Applicant’s arguments regarding claim 1 rejection in view of Ishikawa, found underlined on pages 9-10 of the Remarks, have been considered but are not persuasive. The Applicant states that Ishikawa does not disclose an intermediate nitride layer that is different than a composition of the A layer required by new limitation “between the A layer and the B layer, a hard coating formed from a nitride that has a different composition from a metal, a carbide, a carbonitride and a composition of the A layer”. The examiner respectfully disagrees and states that Ishikawa, as interpreted in the previous Office Action, discloses an A layer consisting of CrN coating, followed by two intermediate layers of AlCrSiN coatings, and an outermost B layer consisting of DLC coating (translation: paragraph 0065); 
Therefore, previous rejection is maintained to address amended claim 1, and new claim 8 is addressed for the first time on the merits in the Office Action below. 

Claim Interpretation
Examiner notes that claims 1 and 4 recite the phrase “diamond-like carbon”. Said phrase is a known terminology in the art of protective coatings, and typically abbreviated as “DLC”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “an A layer formed from a nitride” and later recites “between the A layer and the B layer, a hard coating formed from a nitride that has a different composition from a metal, a carbide, a carbonitride and a composition of the A layer”. Regarding the second recitation, it is unclear if limitation “a nitride that has a different composition from a metal, carbide, a carbonitride and a composition of the A layer” is meant to further define the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (hereinafter Ishikawa; JP 2010284710 A) in view of Ferrachat et al. (hereinafter Ferrachat; US 20040169313 A1), Nanbu et al. (hereinafter Nanbu; US 20080076684 A1), and Yin et al. (hereinafter Yin; US 20130241004 A1).
Regarding claim 1, Ishikawa discloses a coated metal mold (translation: paragraph 0001) comprising:
A metal mold (paragraph 0103), and
A hard coating disposed on a surface of the metal mold, the hard coating comprising an A layer formed from a nitride compound (paragraph 0065, i.e. in example/embodiment 1 a nitride layer is composed of CrN bottom layer, AlCrSiN intermediate layer, and an uppermost layer of AlCrSiN) having a thickness of 5µm or more (paragraphs 0063-0065, i.e. the total thickness of the nitride layer is 7.5µm, which is within the claimed range of 5µm or more; 0.5µm (bottom layer) + 5µm (intermediate layer) + 2µm (uppermost layer) = 7.5µm); between the A layer and the B layer, a hard coating formed from a nitride that has a different composition from a specific metal, a carbide, a carbonitride and a composition of the A layer (paragraph 0065, i.e. first intermediate layer is an AlCrSiN coating, which has a different metal composition than the CrN A-layer); wherein the A layer is disposed between the metal mold and the B layer formed from a diamond-like carbon coating (paragraph 0065, i.e. DLC is the last coating layer, which is the diamond-like carbon coating), where B layer has an mean roughness of Ra ≤ 0.2µm and a maximum height of Rz ≤ 2.0µm (paragraph 0091, i.e. example 1 achieves an Ra of 0.06µm or less and Rz of 1.0µm or less, which are within the claimed ranges of Ra ≤ 0.2µm and a maximum height of Rz ≤ 2.0µm).
Ishikawa discloses the DLC, B layer having a thickness of about 1µm. Ishikawa does not disclose the DLC, B layer having a thickness in a range of 2-15µm. However, in the same field of Ferrachat teaches a steel mold insert having a DLC layer with a thickness in the range of 2-5µm (paragraphs 0015-0018, i.e. DLC layer of 2-5µm falls within the claimed range of 2-15µm) to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold insert surface (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the thickness of the DLC, B layer of Ishikawa to be in the range of 2-5µm, in order to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold surface (paragraph 0033).
Ishikawa is silent on the skewness measurement of the B layer said embodiment, but recognizes that high galling resistance in a mold coating is essential to the durability of the mold (Ishikawa: paragraph 0009). However, in the same field of endeavor, Nanbu teaches utilizing a DLC layer to reduce friction layer between two sliding members (abstract), wherein the DLC layer has a skewness of Rsk < -0.5 in order to prevent abrasive wear of said members (paragraph 0019, i.e. Rsk < -0.5 is within the claimed range of Rsk < 0).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the DLC, B layer of Ishikawa to achieve a skewness of Rsk < -0.05 as taught by Nanbu, in order to prevent abrasive wear of coated components (paragraph 0019).
Ishikawa is also silent on the hydrogen and nitrogen content of the DLC, B layer, specifically having a hydrogen content in the range of 5-30% and a nitrogen content in the range of 5-20%. However, in the same field of endeavor, Yin teaches that in order to improve the internal sp3 bonds of a DLC coating and increase the intrinsic stress of the DLC coating, it is important for said DLC layer to contain hydrogen content of less than 40%, and nitrogen content of less than 20% (paragraph 0046, i.e. “wherein since the material characteristics of the DLC thin 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the B layer of Ishikawa to contain hydrogen content of less than 40% and nitrogen content of less than 20% as taught by Yin, in order to improve integral sp3 bonds and increase intrinsic stress of the DLC coating (paragraph 0046).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ferrachat, Nanbu, Yin, and Honda et al. (hereinafter Honda; JP 2011183545 A).
Regarding claim 2, the combination of Ishikawa, Nanbu and Yin teaches the invention substantially as claimed, except for the A layer comprising of alternating layers of a nitride containing chromium layer and a nitride containing vanadium layer.
However, in the same field of endeavor, Honda teaches a nitride coating consisting of alternating layers of nitride containing chromium layer and a nitride containing vanadium layer (paragraph 0010, i.e. AlCrSi-based nitrides and vanadium nitrides are alternately laminated).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the nitride layer of Ishikawa with the nitride layer of Honda, in order to drastically improve the wear resistance, heat resistance, and sliding characteristics of the coated mold (paragraph 0011).

Regarding claims 3 and 6, Honda further teaches that the A layer, i.e. the nitride layer has a film thickness of 5µm or more, preferably 8µm or more, which falls within the claimed film thickness range of 8-70µm (paragraph 0010).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ferrachat, Nanbu, Yin, and Krishna et al. (hereinafter Krishna; US 20150004362 A1).
Regarding claim 8, Ishikawa discloses an intermediate hard coating layer consisting of AlCrSiN, but Ishikawa does not disclose the intermediate hard coating between the A layer and the B layer being formed from a metal titanium. However, in the same field of endeavor, Krishna teaches a multilayered coating for metal components, said coating having intermediate and DLC layers (paragraph 0016), where the intermediate layer may comprise of silicon or titanium, or a combination thereof (paragraphs 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the intermediate hard coating of Ishikawa to contain titanium as taught by Krishna, in order to provide known titanium properties to the coating, such as increased hardness and corrosion resistance.

Allowable Subject Matter
Claims 4 and 5 are allowed.
Regarding claim 4, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitation from claim 4 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“applying an A layer formed from a nitride and having a film thickness of 5 µm or more in accordance with an arc ion plating method”

Ishikawa discusses a method for applying a nitride layer to a mold using both arc ion and sputtering methods. However, Ishikawa teaches away from using the arc ion method, due to the excessive droplets that form on the surface of the mold, causing undesired surface roughness that requires additional polishing to correct the surface roughness, instead Ishikawa teaches to use an improved sputtering method (paragraphs 002-0030).
	Honda teaches a method of applying a nitride layer using either an arc ion or sputtering method (paragraph 0023) and certain surface roughness values, but fails to teach a DLC layer and hydrogen content.
	Shinichi teaches a DLC layer having certain hydrogen content but fails to teach a nitride layer.
	Nakajima et al. (JP 2013151707 A) teaches a metal plate having nitride and DLC layers (paragraphs 0038 and 0053), but fails to teach the nitride layer thickness and using arc ion method to form the nitride layer.
	Munemasa (JP 2013249491 A) teaches a coating method having a nitride and DLC layers (paragraph 0011), but fails to teach the thickness of the nitride layer and the surface roughnesses of the nitride and DLC layers.
	Senbokuya et al. (US 20140013914 A1) teaches a coating method for a metal cutting tool, the coating comprising of a nitride layer, but fails to teach the surface roughness and the thickness of the nitride layer being greater than 5 µm and the surface roughness.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, because the closest art teaches away from using an arc ion method and the motivation to combine and piecemeal the prior art is not present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725